442 S.E.2d 504 (1994)
336 N.C. 309
Marie A. THRIFT
v.
FOOD LION, INC., and Triangle Ice Co., Inc.
No. 394A93.
Supreme Court of North Carolina.
May 6, 1994.
Metcalf, Vrsecky & Beal, by Anthony J. Vrsecky, Winston-Salem, for plaintiff-appellant.
Womble, Carlyle, Sandridge and Rice, by Allan R. Gitter and Lawrence Pierce Egerton, Winston-Salem, for defendant-appellant Food Lion, Inc.
*505 Nichols, Caffrey, Hill, Evans & Murrelle, by Paul D. Coates and ToNola D. Brown, Greensboro, for defendant-appellee Triangle Ice Company, Inc.
PER CURIAM.
Reversed for the reasons stated in the dissenting opinion in the Court of Appeals. The case is remanded to the Court of Appeals for further remand to Superior Court, Forsyth County, for further proceedings consistent with this opinion.
REVERSED AND REMANDED.